United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2286
                                  ___________

Ginger Turner,                          *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Jeri Holbrook, Individually; Steve      * Southern District of Iowa.
Hofheins, Individually; Jason Henslee, *
Individually; United States of America; *
United States Postal Service,           *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: November 14, 2001

                                 Filed: February 1, 2002
                                  ___________

Before BYE, RICHARD S. ARNOLD, and RILEY, Circuit Judges.
                           ___________

RILEY, Circuit Judge.

       Ginger Turner (Turner) appeals the dismissal by the district court1 of her
constitutional tort claims, her claim for false arrest, and her promissory estoppel
claim. Turner, a United States Postal Service employee working at both the


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
Coralville and the Iowa City, Iowa offices, brought the instant action based upon an
investigation initiated by her supervisor and by a postal inspector and another
investigator regarding suspected worker's compensation fraud. Following the
investigation, the Postal Service terminated Turner. She contested the termination.
In an arbitration conducted pursuant to statutory grievance procedures, Turner was
reinstated with back pay. We affirm the district court's dismissal of Turner's
constitutional tort and promissory estoppel claims and the court's summary judgment
on Turner's false arrest claim.

I.    BACKGROUND
      On August 13, 1998, Turner sustained a work-related lower back injury.
Turner reported the injury to her employer five days later. The next day she visited
a doctor who diagnosed her with a low back sprain. The doctor prescribed
medication and told Turner not to return to work until after her next scheduled visit
on August 31, 1998.

       Before the accident Turner had secured vacation time for the period August 22-
30. After the accident, her supervisor, Jeri Holbrook (Holbrook), sent Turner a
worker's compensation form to fill out and return. Holbrook did not hear from Turner
or receive the form. Holbrook made several attempts to contact Turner by telephone.
When Turner did not answer or return the calls, Holbrook became suspicious that
Turner feigned the injury in order to leave for vacation earlier than planned.

       Turner's doctor released her to work on August 31, 1998. When she returned,
Holbrook asked Turner to fill out a CA-1 form.2 Turner filled out a CA-1 form to
reflect the period that she was absent from work was annual leave or vacation time.
On September 9, 1998, Holbrook sent a memo to the Injury Compensation Office


      2
       A CA-1 form is also known as the "Federal Employee's Notice of Traumatic
Injury and Claim for Continuation of Pay/Compensation."

                                         -2-
raising concerns regarding Turner's injury claim. Thereafter, Turner alleges Holbrook
insisted that she change the CA-1 form from an annual leave request to a worker's
compensation leave request and assured Turner the change would not cause
additional problems. Turner complied. The next day an internal investigation began
related to the amended leave request.

       The internal investigation was conducted by defendant Steve Hofheins
(Hofheins), then a Postal Inspector, and defendant Jason Henslee (Henslee), then an
Injury Compensation Investigator. The investigators initially interviewed Turner on
September 10, 1998, for approximately five minutes, at which time she stated she had
planned to go on vacation to Arkansas during her absence, but did not go because of
the injury. Turner told investigators she had been upstairs at home, but did not
receive telephone messages because her answering machine was not working.

       The investigators re-interviewed Turner on September 22, 1998. The second
interview lasted approximately twenty minutes. Turner was accompanied by a Union
steward. The investigators asked Turner to confirm information they had that Turner
had been out of town from August 22-30, rather than at home as Turner had
previously stated. Turner, on the advice of the Union steward, refused to answer any
questions. Turner had been in Arkansas during the subject time period.

       On August 9, 1999, the Postal Service terminated Turner, issuing her a "Notice
of Removal" for providing false information in an official investigation. Turner
appealed the termination by filing a grievance pursuant to the grievance procedures
of the Postal Reorganization Act (PRA), 39 U.S.C. §§ 1001-11 & 1201-09, and the
collective bargaining agreement between her Union and the Postal Service. Turner
prevailed in an arbitration of the grievance and was reinstated to her prior position
with back pay.




                                         -3-
      In her third amended complaint, Turner alleged four constitutional tort claims
brought pursuant to Bivens against Hofheins and Henslee. See Bivens v. Six
Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
Additionally, Turner asserted false arrest, malicious prosecution and abuse of process
claims against the United States for the actions of Hofheins and Henslee on behalf of
the Postal Service. Finally, Turner asserted promissory estoppel against Holbrook
and the Postal Service.

       The district court granted the defendants' motion to dismiss with regard to
Turner's constitutional tort and promissory estoppel claims finding Turner had failed
to state claims upon which relief could be granted. The district court granted
summary judgment on Turner's claims brought pursuant to the Federal Tort Claims
Act. Turner appeals the district court's dismissal of her Bivens claims, her claim for
false arrest, and the promissory estoppel issue.

II.     DISCUSSION
        We review the district court's grant of motions to dismiss and motions for
summary judgment de novo. Young v. City of Little Rock, 249 F.3d 730, 734 (8th
Cir. 2001). In reviewing a motion to dismiss, we construe the complaint liberally,
taking all factual allegations as true, and "will affirm only if it appears beyond doubt
that [the plaintiff] cannot prove any set of facts in support of [the] claim which would
entitle [her] to relief." Sisley v. Leyendecker, 260 F.3d 849, 850 (8th Cir. 2001). A
motion for summary judgment should be granted only if there is no genuine issue of
material fact, and the moving party is entitled to judgment as a matter of law. Fed.
R. Civ. P. 56(c).

       A.    Bivens Claims
       Turner asserts claims for violations of her First, Fourth and Fifth Amendment
rights against Hofheins and Henslee under Bivens. Specifically, Turner alleges these
defendants deprived her of her property and liberty interests in her employment;

                                          -4-
violated her rights to freedom of speech and to seek redress; and violated her right to
be free from unreasonable search and seizure. The factual bases of these claims are
limited and unclear as no additional facts, other than provided herein, were alleged.

       In Bivens, the Supreme Court recognized a right to recover damages against
federal officials who violate an individual's Fourth Amendment constitutional rights.
Id. at 395; see Carpenter's Produce v. Arnold, 189 F.3d 686, 687 (8th Cir. 1999).
However, a Bivens action cannot lie where affirmative action by Congress provides
an alternative remedial system. Sisley, 260 F.3d at 850-51 (citing Bivens, 403 U.S.
at 396-97). The Eighth Circuit has held, where a mail carrier "possessed rights and
had access to grievance procedures provided by the [PRA], . . . and by the collective
bargaining agreement between his union and the Postal Service, . . . he is precluded
from seeking relief outside that system." Sisley, 260 F.3d at 851 (internal citations
omitted); see also Bradley v. United States Postal Serv., 832 F.2d 1061, 1062 (8th
Cir. 1987) (per curiam).

        Turner's case is legally indistinguishable, and we are bound by the decision in
Sisley. Turner contends her Bivens claims are distinguishable because postal
inspectors, that is, law enforcement officers, interrogated her about possible criminal
violations. Whether Hofheins and Henslee were investigating only an employee
disciplinary matter or additionally a possible criminal matter, Turner's remedy was
still the PRA. See Bennett v. Barnett, 210 F.3d 272, 274-76 (5th Cir.), cert. denied,
531 U.S. 875 (2000). Turner has an extensive array of statutorily-created rights and
procedures provided through the PRA. Sisley, 260 F.3d at 851. Accordingly, Turner
is precluded from seeking relief under Bivens by her access to the PRA and to the
collective bargaining agreement procedures.

      B.    Promissory Estoppel
      Turner asserted promissory estoppel against Holbrook and the Postal Service.
The promissory estoppel claim arises from Holbrook's alleged promise that applying

                                         -5-
for worker's compensation rather than annual vacation leave would not cause
additional problems. Turner's assertion of promissory estoppel is governed by Iowa
state law.

       The Iowa Supreme Court held "'[w]here the legislature has provided a
comprehensive scheme for dealing with a specified kind of dispute, the statutory
remedy provided is generally exclusive.'" Van Baale v. City of Des Moines, 550
N.W.2d 153, 156 (Iowa 1996) (quoting 1A C.J.S. Actions § 14, n.55 (1985)). In Van
Baale, a police officer was arrested after his former wife filed a charge of domestic
violence against him. Id. at 154. The police officer asserted promissory estoppel
alleging the police chief assured him if he pled guilty to the charges, he would retain
his job. Id. at 155. The police officer was terminated, and the termination was upheld
in grievance proceedings provided by Iowa Code Chapter 400. Id. Iowa Code
Chapter 400 provides grievance procedures for Iowa Civil Service employees
including police officers. Although the statute is silent on whether its remedy is
exclusive or not, the Van Baale court determined the issue of promissory estoppel
was part of the police officer's claim for wrongful termination and the exclusive
remedy for such claim was an appeal through Iowa Code Chapter 400. Id. at 156.

       Turner's claims are nearly identical. Turner alleged her supervisor "assured her
that applying for workman's comp would not cause additional problems." Turner was
subsequently terminated after an investigation of the information related to her
seeking worker's compensation. Turner's exclusive remedy for her grievances against
her supervisor and her employer were provided by the PRA's comprehensive scheme.
Turner's promissory estoppel issue was part of her successful wrongful termination
proceeding under the PRA.3

      3
       We need not address the rather substantial issue of whether Holbrook's alleged
assurance was "a clear and definite promise" which Iowa law requires for a
promissory estoppel claim. Schoff v. Combined Ins. Co. of Am., 604 N.W.2d 43,
49 (Iowa 1999).

                                         -6-
       C.     False Arrest
       The Federal Tort Claims Act allows claims against the United States for the
acts of its employees where a private person would be liable for the act under the law
of the state where the action took place. 28 U.S.C. § 1346(b)(1); see Central Airlines,
Inc. v. United States, 169 F.3d 1174, 1175 (8th Cir. 1999) (per curiam). The Act
specifically includes claims for false arrest and false imprisonment by investigative
or law enforcement officers of the United States Government. 28 U.S.C. § 2680(h).
Under Iowa law a plaintiff must establish two elements for false arrest or for false
imprisonment: "(1) detention or restraint against a person's will, and (2) unlawfulness
of the detention or restraint." Barrera v. Con Agra, Inc., 244 F.3d 663, 666 (8th Cir.
2001) (citing Valadez v. City of Des Moines, 324 N.W.2d 475, 477 (Iowa 1982)).

       Turner argues the district court erroneously granted summary judgment on her
claim for false arrest because genuine issues of material fact remain regarding
whether she was restrained against her will and such restraint caused her damages.
Turner supports her claim by alleging: Hofheins admitted he should have advised
Turner of her right to remain silent at the meeting held September 22, 1998; the
investigators threatened Turner that she could go to prison; and she was being
investigated for filing a worker's compensation claim after she had been "talked into"
filing the claim. Turner alleged no other facts to support her claim with nothing to
indicate any detention was unlawful.

       Like the district court, we find Turner's argument unavailing. She was
involved in two interviews, the first for five minutes and the second for twenty
minutes at which time she was accompanied by a Union steward. Both interviews
occurred at Turner's workplace. The reason for both meetings, possible worker's
compensation fraud, was a legitimate basis for Turner's employer to conduct an
investigation and to interview Turner on two relatively brief occasions. Turner was
free to terminate the interview and clearly she felt free not to answer questions.
Employers must have the opportunity to make such reasonable inquiries of

                                         -7-
employees. We find, as a matter of law, Turner was not unlawfully detained against
her will.

III.   CONCLUSION
       For the reasons stated above, we affirm the judgment of the district court.

       A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -8-